Citation Nr: 0909767	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent disabling for irritable bowel syndrome with 
stomach pain.

2.	Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to March 
1990 and from November 1990 to May 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and October 2005 rating 
decisions of the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for low back disability and granted 
service connection for irritable bowel syndrome, evaluated as 
10 percent disabling from February 20, 2004, respectively.  
The Veteran perfected an appeal of the decision seeking 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In December 2007, the Board remanded these claims for further 
development.


FINDINGS OF FACT

1.	Medical evidence of record shows that the Veteran's 
irritable bowel syndrome with stomach pain is 
characterized by cramping on a daily basis with 
alternating diarrhea and constipation.

2.	Competent medical evidence does not show that the 
Veteran's low back disability is causally related to his 
military service.


CONCLUSION OF LAW

1.	The criteria for an initial rating in excess of 10 percent 
for irritable bowel syndrome with stomach pain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.114, Diagnostic Code (DC) 7319 (2008).

2.	Low back disability was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 73 Fed. Reg. 23353 
(Apr. 30, 2008) (amends the provisions of 38 C.F.R. § 
3.159(b) to remove the "fourth element" of the notice 
requirement from the language of that section).  The VCAA 
notice requirements apply to all five elements of a service 
connection claim, including generalized notice as to the 
disability rating and the effective date of an award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided prior to the initial 
adjudication of a claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 115-121 (2004) 

Prior to the adjudication of the Veteran's claims for service 
connection in the June 2004 and October 2005 rating 
decisions, he was provided notice of the VCAA in a February 
2004 letter.  This letter informed the Veteran of the types 
of evidence not of record needed to substantiate his claims 
and also informed him of the division of responsibility 
between the Veteran and VA for obtaining the required 
evidence.  In addition, the Veteran was provided Dingess 
notice in April 2008 that informed of the disability rating 
and effective date elements of his claims and was furnished a 
Supplemental Statement of the Case in December 2008.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess and Pelegrini II, both supra.  Under these 
circumstances, any notice defect on the part of VA was 
remedied and hence resulted in no prejudice to the Veteran.

Moreover, it is well to observe that service connection for 
an irritable bowel syndrome with stomach pain has been 
established and an initial rating for that condition has been 
assigned.  The Veteran has been awarded the benefit sought, 
and this claim has been substantiated.  See Dingess, 19 Vet. 
App. at 490-491.  Thus, section 5103(a) notice is no longer 
required as to this matter; in that, the intended purpose of 
such notice has been fulfilled.  Id.  It is also of 
controlling significance that after awarding the Veteran 
service connection for an irritable bowel syndrome with 
stomach pain and assigning an initial rating for that 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  The RO furnished the Veteran a Statement of the Case 
that addressed the initial rating assigned for his irritable 
bowel syndrome with stomach pain, that included notice of the 
criteria for a higher rating for that condition, and that 
provided the Veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
Veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA has a duty under the VCAA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5013A (West 2002).  The Board finds that all 
available and relevant evidence that is necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtain, to the extent possible.  The evidence 
of record includes the service treatment records, private 
treatment records, VA treatment records, VA medical 
examination reports, and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.

Initial Rating - Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson, 12 Vet. App. at 125.  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Fenderson, 12 Vet. 
App. at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress, is rated 10 percent 
disabling.  Severe irritable colon syndrome, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114. 

Irritable Colon Syndrome Claim

In an October 2005  rating decision, the Veteran was granted 
service connection for irritable colon syndrome with a 10 
percent evaluation, effective February 20, 2004, under 
38 C.F.R. § 4.114, DC 7319.  The Veteran appealed for a 
higher initial rating.  See Fenderson, 12 Vet. App. 119.

In order to qualify for a higher initial rating under DC 
7319, the Veteran must show that his irritable colon syndrome 
is manifested by the symptoms listed above as warranting a 30 
percent rating.

The Veteran underwent a VA medical examination in May 2004.  
The Veteran's complaints included intermittent sharp cramping 
pain in the lower abdomen, frequency of stool (up to four 
times a day), occasional constipation, fecal urgency, and 
rare incontinence.  The Veteran underwent another VA medical 
examination in November 2008.  At that time, the Veteran's 
symptoms were noted as:

[S]ome abdominal cramps and episodes of diarrhea 
and constipation...  The Veteran notes that he will 
get some crampy discomfort pretty much on a daily 
basis.  He has some diarrhea alternating with 
constipation.  His cramps are generally in the 
lower part of his abdomen and are temporarily 
relieved with a bowel movement.

The Veteran's description of his symptoms does not rise to 
the level of "more or less constant" as required for a 30 
percent evaluation for severe irritable colon syndrome.  
Therefore, the Board finds that the Veteran's symptoms more 
nearly approximates the criteria for a 10 percent evaluation.

The Board finds that, at no time during the pendency of this 
claim for an increased rating has the Veteran's irritable 
colon syndrome warranted a disability evaluation in excess of 
10 percent.  See generally Fenderson, 12 Vet. App. 119.

Service Connection - Generally

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Low Back Disability Claim

The first Hickson element requires a current disability.  The 
November 2008 VA medical examiner diagnosed the Veteran with 
"chronic lumbar strain with mild effect on [activities of 
daily living] and employment potential."  This diagnosis 
satisfies the current disability requirement of Hickson 
element (1).

Hickson element (2) requires an in-service occurrence or 
aggravation of the disease.  The Veteran's service treatment 
records do not show any injury or complaints of back pain 
during his military service.  Likewise, his January 1990 and 
March 1991 separation exams both describe his spine as 
normal.  The claims file does not contain any record of 
treatment for a back condition within a decade of the 
Veteran's separation from service.  The May 2004 VA medical 
examiner noted that the Veteran did not attribute his back 
pain to a specific injury.  The record contains some 
reference to a Workers' Compensation claim in September 1995 
for work-related low back strain.  The evidence of record 
does not show that the Veteran had a back condition, prior to 
his non-military work injuries.  Thus, Hickson element (2) is 
not met.

The November 2008 VA medical examiner additionally found that 
there was no medical nexus between the Veteran's current low 
back disability and his military service, stating:

It is less likely than not that the low back pain 
is directly related to or caused by his military 
activities in the early 1990s.  The rationale is 
that the Veteran notes discomfort in his back for 
the past 10 years or so.  No back injuries were 
sustained while in the military and no apparent 
record of low back complaints appeared while he was 
in the military.

Without a medical nexus, the claim likewise fails under 
Hickson element (3).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a back 
condition.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for irritable bowel syndrome with stomach is 
denied.

Entitlement to service connection for low back disability is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


